DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits for application 17/094,109.  Claims 1-20 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a method of parking control for a vehicle equipped with an electric motor independent from a transmission including controlling the electric motor such that a torque having a magnitude less than the external force is applied to the wheels in a direction opposite to the external force when the drive shaft fixing apparatus is determined to be combined, in combination with the other method steps required by independent claim 1.
The prior art does not disclose nor render obvious a vehicle including a controller configured to determine a target torque of the electric motor such that a torque having a magnitude less than the external force is applied to the wheels in a direction opposite to the external force when the drive shaft fixing apparatus is determined to be combined, in combination with the other elements required by independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YASUI (US 2018/0345935 A1) discloses an electric braking device for a vehicle including a motor rotation control (see paragraph [0078]).  However, the reference fails to disclose the above limitations that deal with controlling the electric motor such that a torque having a magnitude less than the specifically calculated external force is applied to the wheels in a direction opposite to the external force when the drive shaft fixing apparatus is determined to be combined.
LEE et al. (US 2017/0328430 A1) discloses a parking brake control system including motor direction control (see paragraph [0056]).  However, the reference fails to disclose the above limitations that deal with controlling the electric motor such that a torque having a magnitude less than the specifically calculated external force is applied to the wheels in a direction opposite to the external force when the drive shaft fixing apparatus is determined to be combined.
KOTERA et al. (US 2017/0240148 A1) discloses an electric brake device for specific vehicle wheels (see paragraphs [0017] and [0147]).  However, the reference fails to disclose the above limitations that deal with controlling the electric motor such that a torque having a magnitude less than the specifically calculated external force is applied to the wheels in a direction opposite to the external force when the drive shaft fixing apparatus is determined to be combined.
MURATA et al. (US 2015/0175137 A1) discloses an electric parking brake control including motor direction control (see claim 3).  However, the reference fails to disclose the above limitations that deal with controlling the electric motor such that a torque having a magnitude less than the specifically calculated external force is applied to the wheels in a direction opposite to the external force when the drive shaft fixing apparatus is determined to be combined.
OSHIMA et al. (US 2008/0086255 A1) discloses a vehicle control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with controlling the electric motor such that a torque having a magnitude less than the specifically calculated external force is applied to the wheels in a direction opposite to the external force when the drive shaft fixing apparatus is determined to be combined.
YAMAGUCHI (US 2005/0258683 A1) discloses a motor driven brake system (See ABSTRACT).  However, the reference fails to disclose the above limitations that deal with controlling the electric motor such that a torque having a magnitude less than the specifically calculated external force is applied to the wheels in a direction opposite to the external force when the drive shaft fixing apparatus is determined to be combined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655